 



Exhibit 10

Amendment to the Employment Agreement between Verizon and Charles R. Lee

Effective July 1, 2002, Mr. Lee's Employment Agreement was amended to provide
him with access to an apartment in New York City, on a shared basis from time to
time with other Verizon executives, for one year following his retirement and
use of a car and driver during his Consulting Term. Both the apartment and the
car and driver are subject to imputation of income for personal or non-Verizon
related business use. All other terms of the agreement remain the same.

 